Title: [February 19. 1778.]
From: Adams, John
To: 


      February 19. 1778. In the morning We discovered three Vessells a head of Us. They appeared to be large Ships, and Captain Tucker observing them with his Glasses, gave it as his Opinion that they were British Frigates and was preparing to give orders to avoid them. But a murmur arising among the Men which was countenanced by some of the petty Officers, if not by some of the three Lieutenants, who were eager for Prizes; “They would not run from an Enemy before they saw him; they would not fly from danger before they knew they were in it. They were only three fine rich English Merchantmen, or perhaps transports, and would make fat Prizes” &c. To humour his Men Captain Tucker gave orders to make all sail towards them. It was not long before We were near enough to see they were Frigates and count their Guns, to the full Satisfaction of every Man on board. No man had an Appetite for fighting three Frigates at once in our feeble State. Orders were given to put away, and our Officers had discovered that our Frigate sailed uncommonly fast near the Wind. This Course was therefore taken, and We soon lost Sight of two of the Ships, but the third chased Us the whole day. Sometimes she gained upon Us, and sometimes We gained in our distance from her.
     